DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 10 should read in part "to effect   Appropriate correction is required.
In claim 8, line 10 should read in part "to effect [[the]] a sound produced". Appropriate correction is required..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 2015/0338858) in view Cueller et al. (US 2014/0161671).
In Reference to Claim 1
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:
	A transport refrigeration unit (TRU) (See Bates, Paragraph [0003]), comprising: 
a power generation unit (16) (See Bates, Paragraph [0019]); 
a catalytic element (250) (See Bates, Paragraph [0028]); 
an exhaust pipe (See Bates, Paragraph [0028]); 
a control system (240) configured to control the power generation unit (16) to effect the sound produced by the TRU. (See Bates, Paragraphs [0025] & [0030]).
Bates discloses the claimed invention except:
The exhaust system including first and second tubular elements fluidly interposed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe, respectively; at least one of first and second throttle valves operably disposed to control fluid flows in the first and second tubular elements, respectively; and the control unit controlling at least one of the first and second throttle valves.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).

In Reference to Claim 2
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves to operate in at least a relatively low-noise cooling mode and a relatively high-noise cooling mode. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).

	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 3
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of combustion produced within the engine are flown and the catalytic element comprises a muffler. (See Bates, Paragraph [0019] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal 
	The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 4
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 5
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with a location, a time, a schedule and combinations thereof. (See Bates, Paragraphs [0028]-[0031] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 6
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system comprises: 
a power generation unit controller, which is configured to control an rpm of the power generation unit; and a computing unit disposed in signal communication with the at least one of the first and second throttle valves and the power generation unit controller and configured to control opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit. (See Bates, Paragraph [0020] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 8
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:
	A transport refrigeration unit (TRU) (See Bates, Paragraph [0003]), comprising: 
a power generation unit (16) (See Bates, Paragraph [0019]); 
a catalytic element (250) (See Bates, Paragraph [0028]); 
an exhaust pipe (See Bates, Paragraph [0028]); 
a control system (240) configured to control the power generation unit (16) to effect the sound produced by the TRU. (See Bates, Paragraphs [0025] & [0030]).
Bates discloses the claimed invention except:
The exhaust system including first and second tubular elements fluidly interposed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe, respectively; first and second throttle valves operably disposed to control fluid flows in the first and second tubular elements, respectively; and the control unit controlling at least one of the first and second throttle valves.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed between the power generation unit (14) and the catalytic element (66) and between the catalytic element (66) and the exhaust pipe (50), respectively; at least one of first (56) and second (58) throttle valves operably disposed to control fluid flows in the first (24) and second (46) tubular elements, respectively; and the control unit (54) controlling at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).

In Reference to Claim 9
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system is configured to control the power generation unit and the first and second throttle valves to operate in at least a relatively low-noise cooling mode and a relatively high-noise cooling mode. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the 
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 10
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of combustion produced within the engine are flown and the catalytic element comprises a muffler. (See Bates, Paragraph [0019] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 11
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 12
(See Bates, Figures 1-2)

wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with a location, a time, a schedule and combinations thereof. (See Bates, Paragraphs [0028]-[0031] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 13
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system comprises: 
a power generation unit controller, which is configured to control an rpm of the power generation unit; and a computing unit disposed in signal communication with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 15
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:
	A method of operating a transport refrigeration unit (TRU) (See Bates, Paragraph [0003]), the method comprising: 

controlling an rpm of the power generation unit (16) and controlling the TRU to effect the sound produced by the TRU. (See Bates, Paragraphs [0020], [0025], & [0030]).
Bates discloses the claimed invention except:
Controlling opening and closing states of first and second throttle valves installed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed between the power generation unit (14) and the catalytic element (66) and between the catalytic element (66) and the exhaust pipe (50), respectively; at least one of first (56) and second (58) throttle valves operably disposed to control fluid flows in the first (24) and second (46) tubular elements, respectively; and the control unit (54) controlling at least one of the first (56) and second (58) throttle valves. (See Cueller, Figure 4, Paragraphs [0034]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as 

In Reference to Claim 16
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of combustion produced within the engine are flown and the catalytic element comprises a muffler. (See Bates, Paragraph [0019] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 17
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 18
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 19
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the controlling comprises controlling the rpm of the power generation unit and the first and second throttle valves to operate in at least a relatively low-noise cooling mode and a relatively high-noise cooling mode. (See Bates, Paragraphs [0020], [0030] & Cueller, Paragraph [0038]).

	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 2015/0338858) in view Cueller et al. (US 2014/0161671), further in view of Abram et al. (US 7,155,333).
In Reference to Claim 7
The Bates-Cueller combination discloses the claimed invention except:
	the control system further comprises a noise sensor, and the computing unit is further disposed in signal communication with the noise sensor and is configured to control the opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit in accordance with readings of the noise sensor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of Abram would have allowed for accurate and efficient sound control of the TRU of Bates according to geographic or time regulations. (See Abram, Column 1, Lines 19-29).

In Reference to Claim 14
The Bates-Cueller combination discloses the claimed invention except:
	the control system further comprises a noise sensor, and the computing unit is further disposed in signal communication with the noise sensor and is configured to control the opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit in accordance with readings of the noise sensor.
	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses utilizing a noise sense to control exhaust valve throttling and noise output of the system. (See Abram, Column 2, Lines 1-9 & Lines 37-53).


In Reference to Claim 20
The Bates-Cueller combination discloses the claimed invention except:
	the method further comprises sensing of noise and executing the controlling in accordance with results of the sensing.
	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses utilizing a noise sense to control exhaust valve throttling and noise output of the system. (See Abram, Column 2, Lines 1-9 & Lines 37-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of Abram would have allowed for accurate and efficient sound control of the TRU of Bates according to geographic or time regulations. (See Abram, Column 1, Lines 19-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meneely, Solferino, Mahnken, Worner, Winkel, and Hill show exhaust emission noise control devices within the state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746